           19-23002-rdd                 Doc 5          Filed 05/31/19          Entered 05/31/19 14:49:35                         Main Document
                                                                              Pg 1 of 27
                                                               United States Bankruptcy Court
                                                 Southern District of New York, White Plains Division
 In re      Recreational Acreage Exchange, LTD                                                                        Case No.
                                                                                    Debtor(s)                         Chapter         11

                                                       LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                        Security Class Number of Securities                              Kind of Interest
 business of holder
 Kevin Misevis                                                  General                100
 297 State Route 10                                             Partner
 Stamford, NY 12167-5005


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have read
the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date May 31, 2019                                                           Signature /s/ Kevin Misevis
                                                                                             Kevin Misevis

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                                                                            19-23002-rdd       Doc 5      Filed 05/31/19       Entered 05/31/19 14:49:35            Main Document
                                                                                                                              Pg 2 of 27
                                                                                                              United States Bankruptcy Court
                                                                                                     Southern District of New York, White Plains Division

                                                                   IN RE:                                                                                  Case No.
                                                                   Recreational Acreage Exchange, LTD                                                      Chapter 11
                                                                                                          Debtor(s)

                                                                                                          VERIFICATION OF CREDITOR MATRIX
                                                                   The above named debtor(s) hereby verify(ies) that the attached matrix listing creditors is true to the best of my(our) knowledge.



                                                                   Date: May 31, 2019                     Signature: /s/ Kevin Misevis
                                                                                                                       Kevin Misevis, President                                                Debtor



                                                                   Date:                                  Signature:
                                                                                                                                                                                   Joint Debtor, if any
© 2019 CINgroup 1.866.218.1003 – CINcompass (www.cincompass.com)
19-23002-rdd   Doc 5   Filed 05/31/19    Entered 05/31/19 14:49:35   Main Document
                                        Pg 3 of 27




      1st Trust s/b/o
      Matthew Soloff
      PO Box 1000
      Woodbury, NY 11797-0919


      David Bogos
      440 Evening Inn Rd
      Oneonta, NY 13820-3672


      David Strolley
      PO Box 398
      Tallman, NY 10982-0398


      Schoharie County Real Property Tax
      284 Main St
      Schoharie, NY 12157-2118


      Schoharie County Treasurer
      PO Box 9
      Schoharie, NY 12157-0009


      Theodora Constaninescu
      64-41 Elmwood Crst
      Forest Hills, NY 11375
                                                                            19-23002-rdd
                                                                   B201B (Form 201B) (12/09)      Doc 5      Filed 05/31/19         Entered 05/31/19 14:49:35                  Main Document
                                                                                                                                   Pg 4 of 27
                                                                                                                 United States Bankruptcy Court
                                                                                                        Southern District of New York, White Plains Division

                                                                   IN RE:                                                                                            Case No.
                                                                   Recreational Acreage Exchange, LTD                                                                Chapter 11
                                                                                                              Debtor(s)

                                                                                                  CERTIFICATION OF NOTICE TO CONSUMER DEBTOR(S)
                                                                                                      UNDER § 342(b) OF THE BANKRUPTCY CODE

                                                                                                    Certificate of [Non-Attorney] Bankruptcy Petition Preparer

                                                                   I, the [non-attorney] bankruptcy petition preparer signing the debtor’s petition, hereby certify that I delivered to the debtor the attached
                                                                   notice, as required by § 342(b) of the Bankruptcy Code.


                                                                   Printed Name and title, if any, of Bankruptcy Petition Preparer                                  Social Security number (If the bankruptcy
                                                                   Address:                                                                                         petition preparer is not an individual, state
                                                                                                                                                                    the Social Security number of the officer,
                                                                                                                                                                    principal, responsible person, or partner of
                                                                                                                                                                    the bankruptcy petition preparer.)
                                                                                                                                                                    (Required by 11 U.S.C. § 110.)
© 2019 CINgroup 1.866.218.1003 – CINcompass (www.cincompass.com)




                                                                   X
                                                                   Signature of Bankruptcy Petition Preparer of officer, principal, responsible person, or
                                                                   partner whose Social Security number is provided above.

                                                                                                                          Certificate of the Debtor

                                                                   I (We), the debtor(s), affirm that I (we) have received and read the attached notice, as required by § 342(b) of the Bankruptcy Code.



                                                                   Recreational Acreage Exchange, LTD                                     X /s/ Kevin Misevis                                          5/31/2019
                                                                   Printed Name(s) of Debtor(s)                                               Signature of Debtor                                           Date


                                                                   Case No. (if known)                                                    X
                                                                                                                                              Signature of Joint Debtor (if any)                            Date


                                                                   Instructions: Attach a copy of Form B 201A, Notice to Consumer Debtor(s) Under § 342(b) of the Bankruptcy Code.

                                                                   Use this form to certify that the debtor has received the notice required by 11 U.S.C. § 342(b) only if the certification has
                                                                   NOT been made on the Voluntary Petition, Official Form B1. Exhibit B on page 2 of Form B1 contains a certification by the debtor’s
                                                                   attorney that the attorney has given the notice to the debtor. The Declarations made by debtors and bankruptcy petition preparers on
                                                                   page 3 of Form B1 also include this certification.
                                                                            19-23002-rdd          Doc 5     Filed 05/31/19         Entered 05/31/19 14:49:35            Main Document
                                                                                                                                  Pg 5 of 27
                                                                                                                United States Bankruptcy Court
                                                                                                       Southern District of New York, White Plains Division

                                                                   IN RE:                                                                                   Case No.
                                                                   Recreational Acreage Exchange, LTD                                                       Chapter 11
                                                                                                             Debtor(s)

                                                                                                        CERTIFICATE OF COMMENCEMENT OF CASE
                                                                   I certify that on                            ,

                                                                                       the above named debtor filed a petition requesting relief under chapter     11 of the Bankruptcy Code
                                                                                       (title 11 of the United States Code), or

                                                                                       a petition was filed against the above named debtor under chapter         of the Bankruptcy Code (title
                                                                                       11 of the United States Code), and

                                                                                       that as of the date below the case has not been dismissed.
© 2019 CINgroup 1.866.218.1003 – CINcompass (www.cincompass.com)




                                                                                                                    Clerk of the Bankruptcy Court




                                                                   Dated:                                           By:
                                                                                                                          Deputy Clerk
            19-23002-rdd                Doc 5          Filed 05/31/19          Entered 05/31/19 14:49:35                       Main Document
                                                                              Pg 6 of 27


           Fill in this information to identify the case:

 Debtor name        Recreational Acreage Exchange, LTD

                                                  SOUTHERN DISTRICT OF NEW YORK, WHITE PLAINS
 United States Bankruptcy Court for the:          DIVISION

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                         amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                       04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
the debtor’
          s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

      None.
       Identify the beginning and ending dates of the debtor’
                                                            s fiscal year,                   Sources of revenue                          Gross revenue
       which may be a calendar year                                                          Check all that apply                        (before deductions and
                                                                                                                                         exclusions)
2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits, and
   royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

      None.
                                                                                             Description of sources of revenue           Gross revenue from
                                                                                                                                         each source
                                                                                                                                         (before deductions and
                                                                                                                                         exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before filing this
   case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years
   after that with respect to cases filed on or after the date of adjustment.)

      None.
       Creditor's Name and Address                                       Dates                  Total amount of value        Reasons for payment or transfer
                                                                                                                             Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed or
   cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount may be
   adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments listed in line 3.
   Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their
   relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

      None.
       Insider's name and address                                        Dates                  Total amount of value        Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at a
   foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.



Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1

Software Copyright (c) 2019 CINGroup - www.cincompass.com
           19-23002-rdd                 Doc 5          Filed 05/31/19          Entered 05/31/19 14:49:35                            Main Document
                                                                              Pg 7 of 27
 Debtor      Recreational Acreage Exchange, LTD                                                        Case number (if known)



      None
       Creditor's name and address                          Describe of the Property                                         Date                      Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account of the
   debtor without permission or refused to make a payment at the debtor’       s direction from an account of the debtor because the debtor owed a debt.

      None
       Creditor's name and address                          Description of the action creditor took                          Date action was                    Amount
                                                                                                                             taken

 Part 3:     Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved in any
   capacity—within 1 year before filing this case.

      None.
              Case title                                     Nature of case              Court or agency's name and                   Status of case
              Case number                                                                address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

      None

 Part 4:     Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of the
   gifts to that recipient is less than $1,000

      None
              Recipient's name and address                   Description of the gifts or contributions                  Dates given                               Value


 Part 5:     Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

      None
       Description of the property lost and how             Amount of payments received for the loss                    Dates of loss                  Value of property
       the loss occurred                                                                                                                                            lost
                                                            If you have received payments to cover the loss, for
                                                            example, from insurance, government compensation, or
                                                            tort liability, list the total received.

                                                            List unpaid claims on Official Form 106A/B (Schedule
                                                            A/B: Assets –Real and Personal Property).

 Part 6:     Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing of this
    case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or filing
    a bankruptcy case.

       None.
                Who was paid or who received the               If not money, describe any property transferred                Dates                     Total amount or
                transfer?                                                                                                                                        value
                Address
Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 2

Software Copyright (c) 2019 CINGroup - www.cincompass.com
           19-23002-rdd                 Doc 5          Filed 05/31/19          Entered 05/31/19 14:49:35                        Main Document
                                                                              Pg 8 of 27
 Debtor        Recreational Acreage Exchange, LTD                                                      Case number (if known)



                 Who was paid or who received the              If not money, describe any property transferred               Dates                  Total amount or
                 transfer?                                                                                                                                   value
                 Address
       11.1.     The Law Office Of Robert S.
                 Lewis PC                                                                                                    0.00 only
                 53 Burd St                                                                                                  paid filing
                 Nyack, NY 10960-3265                                                                                        fee.                             $0.00

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to a
    self-settled trust or similar device.
    Do not include transfers already listed on this statement.

      None.
       Name of trust or device                                 Describe any property transferred                     Dates transfers                Total amount or
                                                                                                                     were made                               value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within 2
    years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include both
    outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

      None.
               Who received transfer?                        Description of property transferred or                     Date transfer was           Total amount or
               Address                                       payments received or debts paid in exchange                made                                 value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


      Does not apply
                 Address                                                                                                 Dates of occupancy
                                                                                                                         From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
           Yes. Fill in the information below.

                 Facility name and address                   Nature of the business operation, including type of services the              If debtor provides meals
                                                             debtor provides                                                               and housing, number of
                                                                                                                                           patients in debtor’
                                                                                                                                                             s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
           Yes. State the nature of the information collected and retained.

Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 3

Software Copyright (c) 2019 CINGroup - www.cincompass.com
            19-23002-rdd                Doc 5          Filed 05/31/19          Entered 05/31/19 14:49:35                        Main Document
                                                                              Pg 9 of 27
 Debtor      Recreational Acreage Exchange, LTD                                                        Case number (if known)



17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
           Yes. Does the debtor serve as plan administrator?


 Part 10:    Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’
                                                                                                        s name, or for the debtor’
                                                                                                                                 s benefit, closed, sold, moved,
    or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

      None
                Financial Institution name and               Last 4 digits of           Type of account or           Date account was           Last balance before
                Address                                      account number             instrument                   closed, sold,               closing or transfer
                                                                                                                     moved, or
                                                                                                                     transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case.


      None
       Depository institution name and address                    Names of anyone with access            Description of the contents               Do you still
                                                                  to it                                                                            have it?
                                                                  Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in which
    the debtor does business.


      None
       Facility name and address                                  Names of anyone with access            Description of the contents               Do you still
                                                                  to it                                                                            have it?


 Part 11:    Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do not list
    leased or rented property.

    None

 Part 12:    Details About Environment Information

For the purpose of Part 12, the following definitions apply:
      Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the medium
      affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly owned,
      operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a similarly
      harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.




Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 4

Software Copyright (c) 2019 CINGroup - www.cincompass.com
            19-23002-rdd                Doc 5          Filed 05/31/19         Entered 05/31/19 14:49:35                          Main Document
                                                                             Pg 10 of 27
 Debtor      Recreational Acreage Exchange, LTD                                                        Case number (if known)




           No.
           Yes. Provide details below.

       Case title                                                 Court or agency name and               Nature of the case                           Status of case
       Case number                                                address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
           Yes. Provide details below.

       Site name and address                                      Governmental unit name and                 Environmental law, if known              Date of notice
                                                                  address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
           Yes. Provide details below.

       Site name and address                                      Governmental unit name and                 Environmental law, if known              Date of notice
                                                                  address

 Part 13:    Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

      None
    Business name address                                   Describe the nature of the business              Employer Identification number
                                                                                                             Do not include Social Security number or ITIN.

                                                                                                             Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’
                                                                       s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                      Date of service
                                                                                                                                             From-To

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’
                                                                                     s books of account and records or prepared a financial statement within 2
         years before filing this case.

          None

    26c. List all firms or individuals who were in possession of the debtor’
                                                                           s books of account and records when this case is filed.

           None
       Name and address                                                                                    If any books of account and records are unavailable,
                                                                                                           explain why
       26c.1.       Tony Mesenaro, CPA
                    4 Associate Dr
                    Oneonta, NY 13820-2265

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial statement
         within 2 years before filing this case.

          None

Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 5

Software Copyright (c) 2019 CINGroup - www.cincompass.com
            19-23002-rdd                Doc 5          Filed 05/31/19         Entered 05/31/19 14:49:35                         Main Document
                                                                             Pg 11 of 27
 Debtor      Recreational Acreage Exchange, LTD                                                        Case number (if known)



       Name and address

27. Inventories
    Have any inventories of the debtor’
                                      s property been taken within 2 years before filing this case?

           No
           Yes. Give the details about the two most recent inventories.

              Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
              inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people in
    control of the debtor at the time of the filing of this case.



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in control
    of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
           Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses, loans,
    credits on loans, stock redemptions, and options exercised?

           No
           Yes. Identify below.

              Name and address of recipient                  Amount of money or description and value of                Dates              Reason for providing
                                                             property                                                                      the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
           Yes. Identify below.

    Name of the parent corporation                                                                           Employer Identification number of the parent
                                                                                                             corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
           Yes. Identify below.

    Name of the pension fund                                                                                 Employer Identification number of the parent
                                                                                                             corporation

 Part 14:    Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection
      with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in thisStatement of Financial Affairs and any attachments and have a reasonable belief that the information is true and




Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6

Software Copyright (c) 2019 CINGroup - www.cincompass.com
           19-23002-rdd                 Doc 5          Filed 05/31/19         Entered 05/31/19 14:49:35                         Main Document
                                                                             Pg 12 of 27
 Debtor      Recreational Acreage Exchange, LTD                                                        Case number (if known)



      correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on        May 31, 2019

 /s/ Kevin Misevis                                                    Kevin Misevis
 Signature of individual signing on behalf of the debtor              Printed name

 Position or relationship to debtor        President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
No
 Yes




Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      page 7

Software Copyright (c) 2019 CINGroup - www.cincompass.com
         19-23002-rdd              Doc 5         Filed 05/31/19           Entered 05/31/19 14:49:35                       Main Document
                                                                         Pg 13 of 27


    Fill in this information to identify the case:

Debtor name       Recreational Acreage Exchange, LTD

                                             SOUTHERN DISTRICT OF NEW YORK, WHITE PLAINS
United States Bankruptcy Court for the:      DIVISION

Case number (if known)
                                                                                                                                     Check if this is an
                                                                                                                                      amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this form
for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’     s position or relationship to the debtor, the identity of the document, and
the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
and 3571.



             Declaration and signature


      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another individual
      serving as a representative of the debtor in this case.

      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

              Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

              Schedule D: Creditors Who Have Claims Secured by Property(Official Form 206D)

              Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

              Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

              Schedule H: Codebtors (Official Form 206H)

              Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

              Amended Schedule

              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

              Other document that requires a declaration

      I declare under penalty of perjury that the foregoing is true and correct.

       Executed on       May 31, 2019                      X /s/ Kevin Misevis
                                                             Signature of individual signing on behalf of debtor

                                                              Kevin Misevis
                                                              Printed name

                                                              President
                                                              Position or relationship to debtor
                19-23002-rdd                Doc 5           Filed 05/31/19          Entered 05/31/19 14:49:35                            Main Document
                                                                                   Pg 14 of 27

        Fill in this information to identify the case:
 Debtor name Recreational Acreage Exchange, LTD
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW                                                                                Check if this is an
                                               YORK, WHITE PLAINS DIVISION
 Case number (if known):                                                                                                                             amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do
not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and           Name, telephone number Nature of claim                  Indicate if claim   Amount of claim
 complete mailing address,      and email address of   (for example, trade debts,        is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code             creditor contact       bank loans, professional         unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                       services, and government             disputed        value of collateral or setoff to calculate unsecured claim.
                                                       contracts)                                           Total claim, if            Deduction for value         Unsecured claim
                                                                                                            partially secured          of collateral or setoff
 1st Trust s/b/o                                             Bank loan                                            $135,000.00                         $0.00            $135,000.00
 Matthew Soloff
 PO Box 1000
 Woodbury, NY
 11797-0919
 David Bogos                                                                                                        $27,000.00                        $0.00              $27,000.00
 440 Evening Inn Rd
 Oneonta, NY
 13820-3672
 David Strolley                                              Bank loan                                            $600,000.00                         $0.00            $600,000.00
 PO Box 398
 Tallman, NY
 10982-0398
 Theodora                                                    Bank loan                                              $28,000.00                        $0.00              $28,000.00
 Constaninescu
 64-41 Elmwood Crst
 Forest Hills, NY
 11375




Official form 204                               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 2019 CINGroup - www.cincompass.com
            19-23002-rdd                Doc 5          Filed 05/31/19      Entered 05/31/19 14:49:35                      Main Document
                                                                          Pg 15 of 27
            Fill in this information to identify the case:

 Debtor name          Recreational Acreage Exchange, LTD

                                                  SOUTHERN DISTRICT OF NEW YORK, WHITE PLAINS
 United States Bankruptcy Court for the:          DIVISION

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have
no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the
debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an additional
sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’ s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:       Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No.   Go to Part 2.
      Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)          Type of account                            Last 4 digits of account
                                                                                                             number
                     Community Bank, N.A checking
            3.1.     account                                              Checking                                                                        $50.00



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                          $50.00
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

      No.    Go to Part 3.
       Yes Fill in the information below.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

      No.    Go to Part 4.
       Yes Fill in the information below.

 Part 4:           Investments
13. Does the debtor own any investments?

      No.    Go to Part 5.
       Yes Fill in the information below.
Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                                                  page 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           19-23002-rdd                 Doc 5          Filed 05/31/19      Entered 05/31/19 14:49:35                      Main Document
                                                                          Pg 16 of 27
 Debtor         Recreational Acreage Exchange, LTD                                              Case number (If known)
                Name




 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

    No.     Go to Part 6.
     Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

    No.     Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No.    Go to Part 8.
    Yes Fill in the information below.
           General description                                              Net book value of              Valuation method used   Current value of
                                                                            debtor's interest              for current value       debtor's interest
                                                                            (Where available)

 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Office Equipment                                                                $500.00         Estimate                              $500.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork; books,
           pictures, or other art objects; china and crystal; stamp, coin, or baseball card collections;
           other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                     $500.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
           No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
           No
            Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

    No.     Go to Part 9.
     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.
    Yes Fill in the information below.
Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                                       page 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            19-23002-rdd                Doc 5          Filed 05/31/19        Entered 05/31/19 14:49:35                 Main Document
                                                                            Pg 17 of 27
 Debtor         Recreational Acreage Exchange, LTD                                            Case number (If known)
                Name



 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                 Nature and extent     Net book value of        Valuation method used   Current value of
            property                                    of debtor's           debtor's interest        for current value       debtor's interest
            Include street address or other             interest in           (Where available)
            description such as Assessor                property
            Parcel Number (APN), and type of
            property (for example, acreage,
            factory, warehouse, apartment or
            office building, if available.
            55.1. Acreage of Land -
                    Castle Mountain 409
                    Acres                                   Fee Simple                      $0.00                                           unknown


            55.2.
                    Davenport 164 Acres
                    of land                                 Fee Simple                      $0.00                                           unknown


            55.3.
                    Gilboa- 10 Acres of
                    Land                                    Fee Simple                      $0.00                                           unknown



 56.        Total of Part 9.                                                                                                                  $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
            No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
            No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No.    Go to Part 11.
    Yes Fill in the information below.
            General description                                               Net book value of        Valuation method used    Current value of
                                                                              debtor's interest        for current value        debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            Castlemtn.com                                                               unknown                                             unknown



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            19-23002-rdd                Doc 5          Filed 05/31/19      Entered 05/31/19 14:49:35                   Main Document
                                                                          Pg 18 of 27
 Debtor         Recreational Acreage Exchange, LTD                                            Case number (If known)
                Name


 66.        Total of Part 10.                                                                                                                $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
            No
             Yes
 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
            No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
            No
             Yes
 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

    No.     Go to Part 12.
     Yes Fill in the information below.




Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                                  page 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            19-23002-rdd                     Doc 5            Filed 05/31/19                 Entered 05/31/19 14:49:35                            Main Document
                                                                                            Pg 19 of 27
 Debtor           Recreational Acreage Exchange, LTD                                                                   Case number (If known)
                  Name



 Part 12:         Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                                Current value of                     Current value of real
                                                                                                      personal property                    property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $50.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                            $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                                $0.00

 83. Investments. Copy line 17, Part 4.                                                                                        $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                          $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                                 $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                 $500.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                                 $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                 $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                             $0.00

 90. All other assets. Copy line 78, Part 11.                                                     +                            $0.00

 91. Total. Add lines 80 through 90 for each column                                                                    $550.00         + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                       $550.00




Official Form 206A/B                                                Schedule A/B Assets - Real and Personal Property                                                       page 5
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            19-23002-rdd                     Doc 5      Filed 05/31/19             Entered 05/31/19 14:49:35                   Main Document
                                                                                  Pg 20 of 27
           Fill in this information to identify the case:

 Debtor name          Recreational Acreage Exchange, LTD

                                                     SOUTHERN DISTRICT OF NEW YORK, WHITE PLAINS
 United States Bankruptcy Court for the:             DIVISION

 Case number (if known)
                                                                                                                                            Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                    12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
       Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    1st Trust s/b/o                               Describe debtor's property that is subject to a lien                $135,000.00                        $0.00
        Creditor's Name                               Acreage of Land - Castle Mountain 409 Acres
        Matthew Soloff
        PO Box 1000
        Woodbury, NY 11797-0919
        Creditor's mailing address                    Describe the lien
                                                      5 acres of castle mountain.
                                                      Is the creditor an insider or related party?
                                                      No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                        No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
        Yes. Specify each creditor,                   Unliquidated
        including this creditor and its relative       Disputed
        priority.
        1. David Strolley
        2. 1st Trust s/b/o
        3. David Bogos
        4. Schoharie County Real
        Property Tax
        5. Theodora
        Constaninescu

 2.2    David Bogos                                   Describe debtor's property that is subject to a lien                  $27,000.00                       $0.00
        Creditor's Name                               Acreage of Land - Castle Mountain 409 Acres

        440 Evening Inn Rd
        Oneonta, NY 13820-3672
        Creditor's mailing address                    Describe the lien
                                                      27 acres of land at Castle Mountain.
                                                      Is the creditor an insider or related party?
                                                      No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                        No
Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           19-23002-rdd                     Doc 5      Filed 05/31/19            Entered 05/31/19 14:49:35                       Main Document
                                                                                Pg 21 of 27
 Debtor      Recreational Acreage Exchange, LTD                                                       Case number (if know)
             Name

                                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                As of the petition filing date, the claim is:
       interest in the same property?               Check all that apply
        No                                          Contingent
       Yes. Specify each creditor,                  Unliquidated
       including this creditor and its relative      Disputed
       priority.
       1. David Strolley
       2. 1st Trust s/b/o
       3. David Bogos
       4. Schoharie County Real
       Property Tax
       5. Theodora
       Constaninescu

 2.3   David Strolley                               Describe debtor's property that is subject to a lien                      $600,000.00        $0.00
       Creditor's Name                              Acreage of Land - Castle Mountain 409 Acres

       PO Box 398
       Tallman, NY 10982-0398
       Creditor's mailing address                   Describe the lien
                                                    Mortgage on 374 acres of land at Castle
                                                    Mountain and some acres owned on
                                                    Davenpo
                                                    Is the creditor an insider or related party?
                                                    No
       Creditor's email address, if known            Yes
                                                    Is anyone else liable on this claim?
       Date debt was incurred                       No
                                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                As of the petition filing date, the claim is:
       interest in the same property?               Check all that apply
        No                                          Contingent
       Yes. Specify each creditor,                  Unliquidated
       including this creditor and its relative      Disputed
       priority.
       1. David Strolley
       2. 1st Trust s/b/o
       3. David Bogos
       4. Schoharie County Real
       Property Tax
       5. Theodora
       Constaninescu

       Schoharie County Real
 2.4                                                Describe debtor's property that is subject to a lien                        unknown          $0.00
       Property Tax
       Creditor's Name                              Acreage of Land - Castle Mountain 409 Acres

       284 Main St
       Schoharie, NY 12157-2118
       Creditor's mailing address                   Describe the lien

                                                    Is the creditor an insider or related party?
                                                    No
       Creditor's email address, if known            Yes
                                                    Is anyone else liable on this claim?
       Date debt was incurred                       No
                                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H)

Official Form 206D                    Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                page 2 of 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            19-23002-rdd                     Doc 5     Filed 05/31/19             Entered 05/31/19 14:49:35                       Main Document
                                                                                 Pg 22 of 27
 Debtor       Recreational Acreage Exchange, LTD                                                       Case number (if know)
              Name

        Last 4 digits of account number

        Do multiple creditors have an                As of the petition filing date, the claim is:
        interest in the same property?               Check all that apply
         No                                          Contingent
        Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative      Disputed
        priority.
        1. David Strolley
        2. 1st Trust s/b/o
        3. David Bogos
        4. Schoharie County Real
        Property Tax
        5. Theodora
        Constaninescu

 2.5    Theodora Constaninescu                       Describe debtor's property that is subject to a lien                       $28,000.00                   $0.00
        Creditor's Name                              Acreage of Land - Castle Mountain 409 Acres

        64-41 Elmwood Crst
        Forest Hills, NY 11375
        Creditor's mailing address                   Describe the lien
                                                     3.7 acres on Castle Mountain
                                                     Is the creditor an insider or related party?
                                                     No
        Creditor's email address, if known            Yes
                                                     Is anyone else liable on this claim?
        Date debt was incurred                       No
                                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                As of the petition filing date, the claim is:
        interest in the same property?               Check all that apply
         No                                          Contingent
        Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative      Disputed
        priority.
        1. David Strolley
        2. 1st Trust s/b/o
        3. David Bogos
        4. Schoharie County Real
        Property Tax
        5. Theodora
        Constaninescu

 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.              $790,000.00

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did you    Last 4 digits of
                                                                                                               enter the related creditor?        account number for
                                                                                                                                                  this entity
         Schoharie County Treasurer
         PO Box 9                                                                                             Line   2.4
         Schoharie, NY 12157-0009




Official Form 206D                     Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                          page 3 of 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            19-23002-rdd                Doc 5          Filed 05/31/19          Entered 05/31/19 14:49:35                                Main Document
                                                                              Pg 23 of 27
    Fill in this information to identify the case:

 Debtor name        Recreational Acreage Exchange, LTD

                                                  SOUTHERN DISTRICT OF NEW YORK, WHITE PLAINS
 United States Bankruptcy Court for the:          DIVISION

 Case number (if known)
                                                                                                                                                  Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2
in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

     1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

         No. Go to Part 2.
          Yes. Go to line 2.

 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
     3. List in alphabetical order all of the creditors with nonpriority unsecured claims . If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
        out and attach the Additional Page of Part 2.
 3.1    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.
                                                                             Contingent
                                                                             Unliquidated
           Date or dates debt was incurred                                   Disputed
           Last 4 digits of account number
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies, assignees
   of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                 On which line in Part1 or Part 2 is the            Last 4 digits of
                                                                                                    related creditor (if any) listed?                  account number, if
                                                                                                                                                       any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                           5a.           $                            0.00
 5b. Total claims from Part 2                                                                           5b.    +      $                            0.00
 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                5c.           $                              0.00




Official Form 206E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                       page 1 of 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com                                                     G4867
           19-23002-rdd                 Doc 5          Filed 05/31/19     Entered 05/31/19 14:49:35                         Main Document
                                                                         Pg 24 of 27
           Fill in this information to identify the case:

 Debtor name        Recreational Acreage Exchange, LTD

                                                  SOUTHERN DISTRICT OF NEW YORK, WHITE PLAINS
 United States Bankruptcy Court for the:          DIVISION

 Case number (if known)
                                                                                                                                      Check if this is an
                                                                                                                                       amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                   12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
       No. Check this box and file this form with the debtor's other schedules.   There is nothing else to report on this form.
        Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal    Property (Official
Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

             State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

             State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

             State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

             State the term remaining

            List the contract number of
             any government contract




Official Form 206G                              Schedule G: Executory Contracts and Unexpired Leases                                                  Page 1 of 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           19-23002-rdd                 Doc 5          Filed 05/31/19     Entered 05/31/19 14:49:35                Main Document
                                                                         Pg 25 of 27
          Fill in this information to identify the case:

 Debtor name        Recreational Acreage Exchange, LTD

                                                  SOUTHERN DISTRICT OF NEW YORK, WHITE PLAINS
 United States Bankruptcy Court for the:          DIVISION

 Case number (if known)
                                                                                                                              Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                     12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

 No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
  2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors,
     Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the
     creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
           Column 1: Codebtor                                                                          Column 2: Creditor


              Name                            Mailing Address                                   Name                            Check all schedules
                                                                                                                                that apply:
    2.1                                                                                                                        D
                                              Street                                                                            E/F
                                                                                                                               G
                                              City               State       Zip Code


    2.2                                                                                                                        D
                                              Street                                                                            E/F
                                                                                                                               G
                                              City               State       Zip Code


    2.3                                                                                                                        D
                                              Street                                                                            E/F
                                                                                                                               G
                                              City               State       Zip Code


    2.4                                                                                                                        D
                                              Street                                                                            E/F
                                                                                                                               G
                                              City               State       Zip Code




Official Form 206H                                                        Schedule H: Your Codebtors                                        Page 1 of 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            19-23002-rdd                         Doc 5               Filed 05/31/19                     Entered 05/31/19 14:49:35                                              Main Document
                                                                                                       Pg 26 of 27
            Fill in this information to identify the case:

 Debtor name            Recreational Acreage Exchange, LTD

                                                               SOUTHERN DISTRICT OF NEW YORK, WHITE PLAINS
 United States Bankruptcy Court for the:                       DIVISION

 Case number (if known)
                                                                                                                                                                                      Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                  12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 fromSchedule A/B.............................................................................................................................                   $                    0.00

       1b. Total personal property:
           Copy line 91A fromSchedule A/B.........................................................................................................................                      $                550.00

       1c. Total of all property:
           Copy line 92 fromSchedule A/B...........................................................................................................................                     $                550.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A,Amount of claim, from line 3 of Schedule D....................................                                                   $          790,000.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a ofSchedule E/F..........................................................................                                      $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of
                                                                           Schedule E/F................................................                                                +$                    0.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $             790,000.00




 Official Form 206Sum                                               Summary of Assets and Liabilities for Non-Individuals                                                                                page 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            19-23002-rdd                Doc 5          Filed 05/31/19    Entered 05/31/19 14:49:35                      Main Document
                                                                        Pg 27 of 27
B2030 (Form 2030) (12/15)
                                                             United States Bankruptcy Court
                                                 Southern District of New York, White Plains Division
 In re       Recreational Acreage Exchange, LTD                                                              Case No.
                                                                             Debtor(s)                       Chapter      11

                             DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                 $                       0.00
             Prior to the filing of this statement I have received                                       $                       0.00
             Balance Due                                                                                 $                       0.00

2.     The source of the compensation paid to me was:
                   Debtor         Other (specify):

3.     The source of compensation to be paid to me is:
                   Debtor         Other (specify):

4.        I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law
            firm.

          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               adversary proceedings and conversiond of the case.
                                                                     CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     May 31, 2019                                                            /s/ Robert Lewis
     Date                                                                    Robert Lewis
                                                                             Signature of Attorney
                                                                             Law Office of Robert S. Lewis, PC

                                                                             53 Burd St
                                                                             Nyack, NY 10960-3265

                                                                             robert.lewlaw1@gmail.com
                                                                             Name of law firm




Software Copyright (c) 2019 CINGroup - www.cincompass.com
